Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 1 of 21
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 2 of 21
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 3 of 21
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 4 of 21




              EXHIBITB
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 5 of 21




            EXHIBITB-1
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 6 of 21
                                                          10/21/2019 12:00AM
                                                                            Velva L.Price
                                                                           District Clerk
                                 D-1-GN-19-007365                          Travis County
                                                                         D-1-GN-19-007365
                                                                             Ruben Tamez

                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                      353RD
                                                       f
                                                       W
                                         sl
                                       mf
                                     uD
                                  sd
                                   j
                                  u
                               jt
                              E
                             p
                             D
                         t
                         j
                     b w
                    Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 7 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                         sl
                                       mf
                                     uD
                                  sd
                                   j
                                  u
                               jt
                              E
                             p
                             D
                         t
                         j
                     b w
                    Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 8 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                         sl
                                       mf
                                     uD
                                  sd
                                   j
                                  u
                               jt
                              E
                             p
                             D
                         t
                         j
                     b w
                    Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 9 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                         sl
                                       mf
                                     uD
                                  sd
                                   j
                                  u
                               jt
                              E
                             p
                             D
                         t
                         j
                     b w
                    Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 10 of 21




            EXHIBITB-2
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 11 of 21
                                                           10/21/2019 12:00AM
                                                                             Velva L.Price
                                                                            District Clerk
                                                                            Travis County
                                                                          D-1-GN-19-007365
                          D-1-GN-19-007365                                    Ruben Tamez

                                                           df
                                   353RD DISTRICT COURT
                                                          sj
                                   TRAVIS COUNTY, TEXAS Q

                                                      M
                                                   wmb
                                               W f
                                            sl
                                          mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
                                                              REVIEWED 10/22/19
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 12 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                          sl
                                        mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 13 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                          sl
                                        mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 14 of 21




            EXHIBITB-3
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 15 of 21
                                                           10/21/2019 12:00AM
                                                                             Velva L.Price
                                                                            District Clerk
                               D-1-GN-19-007365                             Travis County
                                                                          D-1-GN-19-007365
                                                                              Ruben Tamez
                                                           f
                                        353RD DISTRICT COURT
                                                          d
                                  TRAVIS COUNTY, TEXAS   sj
                                                       Q
                                                      M
                                                  wmb
                                               W f
                                            sl
                                          mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 16 of 21




            EXHIBITB-4
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 17 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                          sl
                                        mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 18 of 21




            EXHIBITB-5
        Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 19 of 21




                                                                                          df
                                                                                         sj
                                                                                       Q
                                                                                     M
                                                                                   wmb
                                                                                  f
                                                                                  W
                                                       sl
                                                     mf
                                                   uD
                                                sd
                                                 j
                                                u
                                             jt
                                            E
                                           p
                                           D
                                   t
                                   j
                               b w
                              Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V

     Gjmfe!po!22080312:!9;65;62!BN!Usbwjt!Dpvouz!Ejtusjdu!Dmfsl-!Wfmwb!M/!Qsjdf
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 20 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                          sl
                                        mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
      Case 1:19-cv-01173-RP Document 1-1 Filed 11/27/19 Page 21 of 21




                                                               df
                                                              sj
                                                            Q
                                                          M
                                                        wmb
                                                       f
                                                       W
                                          sl
                                        mf
                                      uD
                                   sd
                                    j
                                   u
                                jt
                               E
                              p
                              D
                          t
                          j
                      b w
                     Us
            qz
          dp
         bm
        j
        d
      g
      gj
    p
    o
V
